DISMISSED and Opinion Filed September 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00777-CV

                    IN RE JAY SANDON COOPER, Relator

           Original Proceeding from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-86065-2019

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia
      Jay Sandon Cooper filed this original proceeding and an emergency motion

to stay trial proceedings set to occur the following week. The Court denied

emergency relief by order and now we dismiss the case.

      Relator has been declared a vexatious litigant and is prohibited from filing pro

se any new litigation in a court of this State without first obtaining permission from

the local administrative judge. See TEX. CODE CRIM. PROC. ANN. §§11.102(a),

11.103(a). A petition for writ of mandamus is a civil action to which the vexatious

litigant statute applies. Id. §11.103(a) (prohibiting clerk of a court from filing

original proceeding by pro se vexatious litigant subject to prefiling order unless
litigant first obtains permission); In re Bowling, 05-21-00423-CV, 2021 WL

2943922, at *1 (Tex. App.—Dallas July 6, 2021, orig. proceeding) (mem. op.).

      Our record does not reflect relator had permission of the local administrative

judge to file this original proceeding. By order entered September 10, 2021, we

stayed this proceeding and ordered relator to file, by September 21, 2021, a copy of

an order from the local administrative judge granting him permission to file this

original proceeding. We cautioned relator that failure to file the order verifying

permission to file would result in dismissal of this original proceeding for want of

jurisdiction without further notice.

      Relator has not filed the required order permitting him to proceed with this

original proceeding. Accordingly, we dismiss the proceeding for want of

jurisdiction. See TEX. CODE CRIM. PROC. ANN. §11.035(b); Bowling, 2021 WL

2943922, at *1.



                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

210777F.P05




                                        –2–